UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA                                               :
                                                                       :
                  -v-                                                  :   16-CR-692-8 (JMF)
                                                                       :
SERGEJS LOGINS,                                                        :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Defendant’s application for bail pending sentencing is GRANTED on consent. See ECF

Nos. 461, 463. In particular, the Court determines that, in light of the dire circumstances

presented by COVID-19, Defendant’s “temporary release” to the “custody of” an “appropriate

person” is “necessary” for a “compelling reason.” See 18 U.S.C. § 3142(i). After conferring

with Pretrial Services, the Court imposes the following bail conditions:

                $25,000 personal recognizance bond;

                Travel limited to SDNY/EDNY;

                Surrender of all travel documents and no new applications;

                Pretrial supervision as directed by Pretrial Services;

                Drug treatment and testing as directed by Pretrial Services;

                Home incarceration at the home of Dilnoza and Murodjon Khamraeva at 1350
                 54th Street, Apartment #4E, Brooklyn, New York, 11219, to be enforced by
                 location monitoring technology determined by Pretrial Services;

                Within two weeks of his release, the defendant must purchase or secure an iPhone
                 with FaceTime capabilities for remote/virtual monitoring by Pretrial Services; and

                The Defendant can be released on his own signature, with all other conditions to
                 be satisfied within two weeks of his release.
       The Government shall immediately make arrangements for the Defendant to sign the

bond (ideally in a manner that does not require his production to the courthouse) and be released.

Defense counsel shall promptly make arrangements, with the Government’s cooperation, to

transport the Defendant to the Khamraevas’ home.

       Defendant shall surrender to the U.S. Marshal at 500 Pearl Street by 2 p.m. on May

29, 2020, unless the Court finds prior to that date — pursuant to a letter motion filed by

Defendant — that “compelling” reasons still exist to extend the Defendant’s release.

       Finally, sentencing in this matter, currently scheduled for June 9, 2020, is hereby

ADJOURNED to July 30, 2020, at 3:30 p.m. in Courtroom 1105 of the Thurgood Marshall

Courthouse, 40 Centre Street, New York, New York 10007.

       The Clerk of Court is directed to terminate ECF No. 461.

       SO ORDERED.


Dated: March 30, 2020                             __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge
